DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 19 are objected to because of the following informalities:  
Claim 13, lines 3-4 recite “a lubrication,” and it appears the word “pump” is missing after “lubrication”. 
Claim 19, line 3 recites “the aircraft” which lacks proper antecedent basis. The claim introduces “an aircraft maintenance system” and “an aircraft device”, but not “an aircraft”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20, line 1 recites “the aircraft maintenance system according to claim 1” however claim 1 is directed to “a maintenance system” and does not refer to an aircraft.
Claim 20, line 2 further recites “the aircraft device” which lacks proper antecedent basis. Claim 19, line 2 introduces an aircraft device, however claim 20 depends from claim 1. It appears the dependency of claim 20 is incorrect. For the purpose of examination, claim 20 will be treated as depending from claim 19. 
	Any and all claims rejected above under 35 USC 112(b), if rejected with art below under sections 35 USC 102 and/or 103, is/are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,559,739 to Colonna.
In Reference to Claim 1#
Colonna teaches:
	A maintenance system (10) for a turbine engine (40, 70), the maintenance system comprising: 
a pump (lubricating pump, not numbered, see Figure 1 and column 3, line 49) having a pump housing (not numbered, see Figure 1) and a pump drive (gear 74) that is configured to operatively couple to the turbine engine (connected to turbine via shafts 42 and 72 and loading joint 80); 
a crank device (20) operatively coupled to the pump and configured to enable driving of the pump drive and thereby movement of the turbine engine during non-operational periods when using the crank device, the crank device comprising: 
a crank drive (24, 26, 28) having a first drive portion (gear 28 on shaft 26) configured to operatively engage with and drive the pump drive, and a second drive portion (crank 22) configured for interfacing with an implement (motor means, not shown, see column 3, lines 19-22) for driving the crank drive and thereby the pump drive which enables moving the turbine engine (see column 2, line 31 through column 3, line 29 and Figures 1 and 2).

    PNG
    media_image1.png
    519
    969
    media_image1.png
    Greyscale

In Reference to Claim 2#
Colonna teaches:
	The maintenance system of claim 1, wherein the crank drive is movable between a disengaged state (unconnected to compressor, see Figure 1 position), in which the first drive portion is disengaged from the pump drive, and an engaged state (connected to compressor, see Figure 2 position), in which the first drive portion is engaged with the pump drive for driving the pump drive and thereby enabling movement of the turbine engine.
In Reference to Claim 4#
Colonna teaches:
	The maintenance system of claim 1, wherein the crank device includes a main body (supporting element 27, column 3, lines 10-15) that supports the crank drive, the main body being operatively mounted to the pump housing (see Figure 2).
In Reference to Claim 12#
Colonna teaches:
	The maintenance system of claim 1, wherein the crank drive and the pump drive together provide an indirect drive with a transmission element (gear 74) interposed between an input (crank 22 rotates shaft 26) of the crank drive and an output (end of pump shaft) of the pump drive (see Figure 2).
In Reference to Claim 13#
Colonna teaches:
	The maintenance system of claim 1, wherein the pump is a lubrication pump (see column 3, line 49). 
In Reference to Claim 14#
Colonna teaches:
	The maintenance system of claim 1, wherein the pump drive is a rotatable shaft (not numbered, the pump has a shaft in Figure 1) that is configured to interface with a transmission (the pump shaft connects to the turbine shaft 42 via a loading joint 80 and shaft 72) of the turbine engine (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,559,739 to Colonna as applied to claim 2 above, and further in view of US 6,382,909 to Voorhees.
In Reference to Claim 3
Colonna teaches:
	The maintenance system of claim 2, comprising the crank device which can be in a disengaged state.
Colonna fails to teach:
	The crank device includes a biasing member that biases the crank drive to the disengaged state.
Voorhees teaches:
	A machine (12) comprising a crank device (10) which includes a biasing member (spring 30) that biases the crank drive to a disengaged state (engagement device 28 is separated from shaft 20) (see column 3, lines 11-20, column 4, lines 49-60 and Figure 1).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the maintenance system of Colonna by adding a biasing member as taught by Voorhees as both references are directed to crank devices for turbine engines, and for the purpose of helping disengage the crank from the machine.

Claim(s) 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,559,739 to Colonna as applied to claim 1 above, and further in view of US 7,685,826 to McCooey.
In Reference to Claim 15#
Colonna teaches:
	A system, comprising:
	a turbine engine having a compressor (70), and a turbine (40) coupled to the compressor; 
a transmission gearbox (housing around gear 74) coupled the compressor; and the maintenance system according to claim 1, 
wherein the pump of the maintenance system is operatively coupled to the transmission gearbox (see Figure 1).
Colonna fails to teach:
A combustor. 
McCooey teaches:
	A system (turbine engine 10) comprising a compressor (12, 14), a combustor (16), and a turbine (not numbered, right end of turbine engine in Figure 2) (see column 2, lines 21-27 and Figure 2).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the system of Colonna by adding a combustor as taught by McCooey as both references are directed to turbine engines, and for the purpose of increasing the amount of power able to be captured by the turbine.
In Reference to Claim 16#
Colonna as modified by McCooey teaches:
	The system of claim 15, wherein the pump supplies fluid for operating a function (lubrication, column 3, line 49 of Colonna).
McCooey further teaches an aircraft (8), wherein the turbine engine provides propulsion to the aircraft (column 2, lines 17-20).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the system of Colonna as modified by McCooey by using the turbine engine in an aircraft as taught by McCooey for the purpose of being able to generate thrust for the aircraft.
In Reference to Claim 17#
Colonna as modified by McCooey teaches:
	The aircraft of claim 16, wherein the transmission gearbox is an accessory gearbox. The lubrication pump of Colonna is an accessory which is powered via the gearbox. Therefore, the transmission gearbox is an accessory gearbox.
In Reference to Claim 19
Colonna teaches:
	A maintenance system comprising:
	a device (lubrication pump) that is configured to be operatively drive by a turbine engine during normal operating conditions to provide a function (lubrication); and
	a crank device (20) operatively coupled to the device and configured to enable driving of the device during a non-operational period (maintenance period) of the turbine engine to thereby enable movement of the turbine engine when using the crank device (see column 2, line 31 through column 3, line 29 and Figures 1 and 2 and the annotated Figure 1 with the rejection of claim 1).
Colonna fails to teach:
	The maintenance system is for an aircraft.
McCooey teaches:
	An aircraft (8) having a turbine engine (10) with a crank device (100) (see column 2, lines 17-27 and Figures 1 and 2)
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the maintenance system of Colonna by using the maintenance system in an aircraft as taught by McCooey as both references are directed to maintenance systems for turbine engines, and for the purpose of being able to generate thrust for the aircraft.
In Reference to Claim 20#
Colonna as modified by McCooey teaches:
	The aircraft maintenance system of claim 19, wherein the aircraft device is a lubricating oil pump (column 3, line 49 of Colonna). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,559,739 to Colonna as modified by US 7,685,826 to McCooey as applied to claim 17 above, and further in view of US 2021/0156280 to Gebhard et al.
In Reference to Claim 18
Colonna as modified by McCooey teaches:
	The aircraft of claim 17, wherein the pump is a lubrication pump (column 3, line 49 of Colonna).
Colonna as modified by McCooey fails to teach:
	The pump is a lubrication and scavenging pump having a gerotor pump element and one or more scavenging elements.
Gebhard teaches:
	An aircraft comprising a turbine engine (82) having a pump (164), wherein the pump is a lubrication and scavenging pump having a gerotor pump element (170, see paragraph 35, lines 17-19) and one or more scavenging elements (174) (see paragraph 35 and Figure 5).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the aircraft of Colonna as modified by McCooey by forming the pump as a lubrication and scavenging pump with a gerotor pump element and scavenging elements as taught by Gebhard as both references are directed to pumps within turbine engines, and which is a simple substitution of one known prior art element for another which would yield predictable results. In this case, the predictable result would be a pump capable of providing oil to the desired components, such as the gears.

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach the crank drive is a rotatable shaft that is axially movable along a longitudinal axis relative to the main body as recited in claim 5. While Colonna teaches the crank device has a rotatable shaft and a main body, Colonna fails to teach the shaft is axially movable relative to the main body. Voorhees teaches a biasing member (spring) which makes a shaft of a crank device axially movable, however Voorhees fails to teach a main body. Rather the crank of Voorhees is axially movable relative to the housing of the compressor. Modifying Colonna with the teachings of Voorhees would result in the entire crank device being axially movable relative (the shaft and main body would move together) and there would not be relative movement as claimed. 
Claim 6 depends from claim 5 and contains its limitations, and therefore would be allowable for the same reason.
The prior art of record fails to teach the main body includes an internal fluid chamber in communication with the fluid in the pump as recited in claim 7. The crank device of Colonna only connects to a gear of the pump; Colonna does not teach fluid communication between them. 
	Claims 8-10 depend from claim 7 and would be allowable for the same reason.
	The prior art of record fails to teach the crank drive and pump drive provide a direct drive between an input of the crank device and an output of the pump drive as recited in claim 11. Colonna only teaches an indirect drive by having a gear between the crank drive and pump drive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,813,829 to Mazzotta teaches a crank device to rotate a turbine during maintenance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799